EXHIBIT 10.39

CSG SYSTEMS, INC.

WEALTH ACCUMULATION PLAN

[This document restates and further amends, as of August 15, 2008,

the CSG Systems, Inc. Wealth Accumulation Plan,

as such Plan previously was amended through August 14, 2007.]

ARTICLE I

PURPOSE

The purpose of the CSG Systems, Inc. Wealth Accumulation Plan (the “Plan”) is to
enable CSG Systems, Inc. and other participating Employers to attract and retain
a select group of executive employees with exceptional ability by offering such
executive employees a means of enhancing their compensation, building their net
worth, and supplementing their retirement funds through the deferral of a
portion of their compensation.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1 Base Salary. “Base Salary” means all regular cash compensation for services,
other than Incentive Compensation, payable by an Employer to a Participant
during a Plan Year (before taking into account any deferral pursuant to the Plan
and without taking into account any other compensation or benefit program of
such Employer).

2.2 Beneficiary. “Beneficiary” or “Beneficiaries” means the person, persons,
entity, or entities designated by a Participant pursuant to Article VIII, or
otherwise provided in Article VIII, to receive any benefits payable under the
Plan in the event of such Participant’s death.

2.3 Board. “Board” means the Board of Directors of Systems.



--------------------------------------------------------------------------------

2.4 Change of Control of Systems. “Change of Control of Systems” means the
occurrence of any of the following events:

 

  (a) International is merged or consolidated into another corporation, and
immediately after such merger or consolidation becomes effective the owners of a
majority of the outstanding shares of voting capital stock of International
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock of the surviving or resulting corporation in such merger or
consolidation,

 

  (b) International ceases to own (directly or indirectly) a majority of the
outstanding shares of voting capital stock of Systems (unless such event results
from the merger of Systems into International, with no change in the ownership
of the voting capital stock of International, or from the dissolution of Systems
and the continuation of its business by International),

 

  (c) Systems is merged or consolidated into a corporation other than
International, and at any time after such merger or consolidation becomes
effective International does not own (directly or indirectly) a majority of the
outstanding shares of voting capital stock of the surviving or resulting
corporation in such merger or consolidation,

 

  (d) Systems dissolves (unless the business of Systems will be continued by
International) or sells or otherwise disposes of all or substantially all of its
property and assets (other than to an entity or group of entities which is then
under common ownership or control (directly or indirectly) with Systems),

 

  (e) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty-five percent (35%) or more of the
outstanding voting capital stock of International,

 

  (f) International dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common ownership or control (directly or
indirectly) with International), or

 

  (g) during any 12-month period, individuals who at the beginning of such
period constituted the Board of Directors of International cease, for any
reason, to constitute at least a majority of the Board of Directors of
International, unless the election or nomination for election of each new
director of International who took office during such period was approved by a
majority of the directors of International still in office at the time of such
election or nomination for election who were directors of International at the
beginning of such period.

 

2



--------------------------------------------------------------------------------

The foregoing provisions of this Section 2.4 shall be construed and applied in
such a manner as to comply with any applicable United States Treasury
Regulations or Internal Revenue Service guidance issued with respect to
Section 409A of the Code. Any of the foregoing provisions of this Section 2.4
which are not in compliance with such Treasury Regulations or Internal Revenue
Service guidance shall have no force or effect.

2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto.

2.6 Committee. “Committee” means the Wealth Accumulation Plan Committee
appointed by or at the direction of the Board to perform the duties set forth in
Article III.

2.7 Deemed Investment. “Deemed Investment” means a bookkeeping device which
(a) corresponds to a Fund that is a permitted investment under the CSG Incentive
Savings Plan (a 401(k) plan of Systems) and (b) is used by an Employer to
determine the balance in a Participant’s Deferral Account.

2.8 Deferral Account. “Deferral Account” means an account established and
maintained for a Participant on the books of an Employer pursuant to
Section 5.1. Whenever the context requires, “Deferral Account” shall mean and
separately refer to the Deferral Credits Sub-Account and the Employer Credits
Sub-Account of a Deferral Account.

2.9 Deferral Agreement. “Deferral Agreement” means an agreement signed and filed
with the Committee by a Participant pursuant to Article IV.

2.10 Deferral Benefit. “Deferral Benefit” means the benefit payable under the
Plan to a Participant or a Participant’s Beneficiary, as provided in Article
VII.

2.11 Deferral Credits. “Deferral Credits” means the credits to a Participant’s
Deferral Account made pursuant to Section 5.2.

2.12 Deferral Credits Sub-Account. “Deferral Credits Sub-Account” means a
sub-account of a Participant’s Deferral Account to which such Participant’s
Deferral Credits are credited.

2.13 Disability. “Disability” with respect to a Participant means that such
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than twelve (12) months, (a) unable to engage in any
substantial gainful activity, (b) receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of such Participant’s Employer, or (c) if no such accident
and health plan is in existence, determined to be totally disabled under the
federal social security disability insurance program.

 

3



--------------------------------------------------------------------------------

2.14 Eligible Executive. “Eligible Executive” means an executive employee of an
Employer who is a Vice President, Senior Vice President, or more senior
executive employee of such Employer.

2.15 Employer. “Employer” means Systems, International, Prairie Interactive
Messaging, Inc., and any other Subsidiary (now in existence or hereafter formed
or acquired) that has been selected by the Committee to participate in the Plan
and has adopted the Plan as a participating employer.

2.16 Employer Credits. “Employer Credits” means the credits to a Participant’s
Deferral Account made pursuant to Section 5.3.

2.17 Employer Credits Sub-Account. “Employer Credits Sub-Account” means a
sub-account of a Participant’s Deferral Account to which such Participant’s
Employer Credits are credited.

2.18 Fund. “Fund” means an open-end management investment company or an
individual series thereof (a mutual fund) whose shares or units are available
for purchase by the public.

2.19 Incentive Compensation. “Incentive Compensation” means any cash bonus or
commission payable by an Employer to a Participant employed by such Employer for
a Plan Year in addition to such Participant’s Base Salary payable during such
Plan Year (before taking into account any deferral pursuant to the Plan and
without taking into account any other compensation or benefit program of such
Employer).

2.20 International. “International” means CSG Systems International, Inc., a
Delaware corporation.

2.21 Normal Retirement Age. “Normal Retirement Age” means age 65.

2.22 Participant. “Participant” means an Eligible Executive who has elected to
participate in the Plan by entering into a Deferral Agreement for any Plan Year
or portion thereof.

2.23 Plan Year. “Plan Year” means the calendar year, except that the first Plan
Year began on September 1, 1996, and ended on December 31, 1996.

2.24 Subsidiary. “Subsidiary” means, at a particular time, a corporation or
other entity, domestic or foreign, of which not less than fifty percent (50%) of
the voting shares or other voting interests are beneficially owned, either
directly or indirectly through another corporation or entity, by International.

2.25 Systems. “Systems” means CSG Systems, Inc., a Delaware corporation.

 

4



--------------------------------------------------------------------------------

2.26 Termination of Employment. “Termination of Employment” means the separation
from service with all Employers, voluntarily or involuntarily, for any reason
other than Disability or death, as determined in accordance with Section 409A of
the Code.

2.27 Unforeseeable Emergency. “Unforeseeable Emergency” with respect to a
Participant or Beneficiary means a severe financial hardship to the Participant
or Beneficiary resulting from (a) an illness or accident of the Participant or
Beneficiary, the Participant’s or Beneficiary’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant or Beneficiary,
(b) loss of the Participant’s or Beneficiary’s property due to casualty, or
(c) such other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant or Beneficiary as may
be specified in any United States Treasury Regulations or Internal Revenue
Service guidance issued with respect to Section 409A of the Code.

ARTICLE III

ADMINISTRATION OF PLAN

3.1 Administration. The Plan shall be administered on behalf of all Employers by
the Committee or its delegate. The Committee or its delegate shall have the
authority to interpret the Plan, to make, amend, interpret, apply, and enforce
all appropriate rules and regulations for the administration and operation of
the Plan, to prescribe forms for use in connection with the Plan, and to decide
any and all questions which may arise in connection with the Plan. Any delegate
of the Committee for purposes of administration of the Plan shall not make any
discretionary decision on behalf of the Committee which pertains specifically to
such delegate as a Participant.

3.2 Binding Effect of Decisions. The decision or action of the Committee or its
delegate with respect to any question arising out of or in connection with the
administration, operation, or interpretation of the Plan and the rules and
regulations promulgated under the Plan shall be final, conclusive, and binding
upon all persons having any interest in the Plan, unless a written claim with
respect to such decision or action is filed by the affected Participant or
Beneficiary in accordance with Article XI. Upon the timely filing of such claim,
the Committee shall follow the procedures set forth in Article XI with respect
to such claim.

3.3 Expenses of Administration. The Employers shall pay all expenses of
administering the Plan, and the Participants shall not bear any of such
expenses.

3.4 Compliance With Section 409A. The actions of the Committee or its delegate
pursuant to this Article III at all times shall comply with the applicable
requirements of Section 409A of the Code and any United States Treasury
Regulations or Internal Revenue Service guidance issued with respect to such
Section 409A.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

ELECTIVE DEFERRALS

4.1 Election to Participate in Plan. An Eligible Executive may elect to
participate in the Plan by signing and filing with the Committee or its delegate
a Deferral Agreement in the form prescribed by the Committee or its delegate.
Except as otherwise provided in Section 4.2, to be effective, a Deferral
Agreement must be filed with the Committee or its delegate not later than
December 15 of the calendar year immediately preceding the Plan Year to which
such Deferral Agreement applies; and, if timely filed, such Deferral Agreement
will become effective as of the first day of such Plan Year and remain in effect
in accordance with Section 4.4. An Eligible Executive may enter into a new
Deferral Agreement for each Plan Year.

4.2 Initial Deferral Agreement. An employee who becomes an Eligible Executive
during a Plan Year may elect to participate in the Plan by signing and filing
with the Committee or its delegate a Deferral Agreement in the form prescribed
by the Committee or its delegate. To be effective in such case, a Deferral
Agreement must be filed with the Committee or its delegate not later than thirty
(30) days after such employee becomes an Eligible Executive and may provide for
the deferral of a portion of the Eligible Executive’s Base Salary earned during
such Plan Year after the filing of such Deferral Agreement.

4.3 Compensation Which May Be Deferred. A Deferral Agreement signed and filed
with the Committee by an Eligible Executive may provide for the deferral of not
less than five percent (5%) and not more than twenty-five percent (25%) of the
Eligible Executive’s Base Salary payable during the Plan Year to which such
Deferral Agreement pertains and not less than five percent (5%) and not more
than one hundred percent (100%) of the Eligible Executive’s Incentive
Compensation for the Plan Year to which such Deferral Agreement pertains.
Notwithstanding the provisions of the first sentence of this Section 4.3, in the
case of Eligible Executives other than the Chairman of the Board, the Chief
Executive Officer, the President, an Executive Vice President, and the Chief
Financial Officer of Systems or International, the maximum aggregate amount of
Base Salary and Incentive Compensation which an Eligible Executive may defer for
any Plan Year is $50,000; and if any Deferral Agreement would result in the
deferral of an aggregate amount greater than $50,000 for any Plan Year, then the
actual deferral for such Plan Year shall be limited to $50,000. Notwithstanding
the provisions of the first sentence of this Section 4.3, in the case of an
Eligible Executive who is the Chairman of the Board, the Chief Executive
Officer, the President, an Executive Vice President, or the Chief Financial
Officer of Systems or International, the maximum aggregate amount of Base Salary
and Incentive Compensation which such Eligible Executive may defer for any Plan
Year is $700,000; and if any Deferral Agreement would result in the deferral of
an aggregate amount greater than $700,000 for any Plan Year, then the actual
deferral for such Plan Year shall be limited to $700,000. Except as otherwise
provided in the Plan, a signed Deferral Agreement shall become irrevocable upon
its timely filing with the Committee or its delegate. Subject to the provisions
of Sections 4.1 and 4.2, the Compensation Committee of the Board of Directors of
International, in its absolute discretion, may increase the maximum permitted
deferral amount for any Plan Year for any one or more Eligible Executives.
Notwithstanding the foregoing, any exercise of discretion by the Compensation
Committee of the Board of Directors of International to increase the maximum
permitted deferral amount for any Plan Year for any one or more Eligible
Executives shall only be effective with respect to one or more future Plan Years
(or such other period permitted under Section 409A of the Code).

 

6



--------------------------------------------------------------------------------

4.4 Period Covered by Deferral Agreement. Effective for Plan Years beginning on
and after January 1, 2009, a Deferral Agreement shall be in effect solely for
the single Plan Year (or portion thereof) to which it applies. However, a
Deferral Agreement automatically shall terminate prospectively if a Participant
ceases to be an Eligible Executive or upon the termination of a Participant’s
employment with all Employers for any reason, including but not limited to
death, Disability, or retirement. A Deferral Agreement signed by an Eligible
Executive and filed with the Committee or its delegate prior to January 1, 2008,
which covered more than one Plan Year (a “Multi-Year Agreement”) shall remain
effective in all respects for Plan Years covered by such Multi-Year Agreement
which end prior to January 1, 2009, but shall not be effective for any Plan Year
beginning after December 31, 2008; and such Eligible Executive may sign and file
a new Deferral Agreement for any Plan Year beginning after December 31, 2008, in
accordance with Section 4.1.

4.5 Amendment of Deferral Agreement. A Participant may amend a Deferral
Agreement only as follows:

 

  (a) On or before December 31, 2008, in accordance with Internal Revenue
Service Notice 2007-86 and the extension of transition relief provided therein,
a Participant may amend a Deferral Agreement for the purpose of changing either
or both of (i) the currently effective method of benefit payment elected by such
Participant in such Deferral Agreement for Plan years ending prior to January 1,
2009, and (ii) the currently effective time of payment of Deferral Benefits
elected by such Participant in such Deferral Agreement for Plan Years ending
prior to January 1, 2009; provided, that any such amendment shall apply only to
amounts that would be paid after December 31, 2008, and more than twelve
(12) months after the date of such amendment in the absence of such amendment.

 

  (b) After December 31, 2008, a Participant may amend a Deferral Agreement
covering a Plan Year beginning after December 31, 2008, one (1) time for the
purpose of changing either or both of (i) the currently effective method of
benefit payment under Section 7.5 elected by such Participant in such Deferral
Agreement and (ii) the time of payment of a Deferral Benefit established by
Section 7.7; provided, (A) that any Deferral Agreement which is amended for
either such purpose must be signed and delivered to the Committee or its
delegate by the Participant at least twelve (12) months before the date on which
the first amount was scheduled to be paid under such currently effective method
of payment, (B) that any such amended election of the method or time of payment
of a Participant’s Deferral Benefit shall not take effect until at least twelve
(12) months after the date on which such amended election is made, and (C) that
each payment to be made pursuant to such amended election must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made had such amended election not been made.

 

7



--------------------------------------------------------------------------------

4.6 Effect on Other Plans. An Employer shall not make a supplemental payment to
any Participant employed by such Employer to offset any reduction in benefits
under any other employee benefit plan of such Employer which results from the
deferral of Base Salary or Incentive Compensation pursuant to the Plan. However,
an Employer shall compute life insurance and disability benefits for any
Participant employed by such Employer payable under any employee benefit plan of
such Employer which is based on compensation without reduction for the amount of
any Base Salary or Incentive Compensation deferred pursuant to the Plan.

4.7 Suspension of Elective Deferral. The Committee or its delegate, in its sole
and absolute discretion, may prospectively suspend the effectiveness of a
Participant’s Deferral Agreement upon the written request of such Participant
based upon the occurrence of an Unforeseeable Emergency with respect to such
Participant.

ARTICLE V

DEFERRAL ACCOUNT AND CREDITS

5.1 Establishment of Deferral Account. An Employer shall establish and maintain
on its books a separate Deferral Account for each Participant employed by such
Employer, and each Deferral Account shall have a Deferral Credits Sub-Account
and an Employer Credits Sub-Account. A Participant who has entered into more
than one Deferral Agreement shall have a separate Deferral Account for each
Deferral Agreement. A Participant’s Deferral Account and its Sub-Accounts shall
be used solely as a bookkeeping device for purposes of the Plan and shall not
constitute or be treated as a trust fund or reserve of any kind or require the
segregation or investment of any assets of such Participant’s Employer. Each
Deferral Account established for a Participant shall be administered separately
in accordance with the provisions of the Plan.

5.2 Deferral Credits. At the end of each payroll period, an Employer shall
credit to the Deferral Credits Sub-Account of each Participant employed by such
Employer who has entered into a Deferral Agreement applicable to Base Salary or
Incentive Compensation payable during such payroll period an amount equal to the
Base Salary and Incentive Compensation of such Participant deferred for such
payroll period pursuant to the Plan and such Deferral Agreement. To the extent
that such Employer is required pursuant to any state, federal, or local law to
withhold any taxes or other amounts in respect of such deferred Base Salary or
Incentive Compensation, such taxes or other amounts shall be withheld from that
portion of the Participant’s compensation which is not deferred under the Plan
or shall be paid to such Employer in cash by the Participant.

 

8



--------------------------------------------------------------------------------

5.3 Employer Credits. Concurrently with the crediting of deferred Base Salary or
Incentive Compensation amounts pursuant to Section 5.2, an Employer also shall
credit to the Employer Credits Sub-Account of each Participant employed by such
Employer an amount equal to twenty-five percent (25%) of the deferred Base
Salary or Incentive Compensation of such Participant then being credited to such
Participant’s Deferral Credits Sub-Account; provided, that the aggregate amount
credited to any Participant’s Employer Credits Sub-Account pursuant to this
Section 5.3 shall not exceed $6,250 for any one Plan Year. In its absolute
discretion, an Employer may make a supplemental credit to the Employer Credits
Sub-Accounts of Participants employed by such Employer for any Plan Year in
addition to the credit required by the first sentence of this Section 5.3; but
the making of any such supplemental credit for any Plan Year shall not entitle
any Participant to a supplemental credit for any other Plan Year. Any
supplemental credit made by an Employer pursuant to the preceding sentence of
this Section 5.3 may be made on a uniform or non-uniform basis among all
Participants employed by such Employer or among only some Participants employed
by such Employer and may be made to the Employer Credits Sub-Accounts of any one
or more Participants employed by such Employer to the exclusion of the Employer
Credits Sub-Accounts of any one or more other Participants employed by such
Employer. To the extent that an Employer is required pursuant to any state,
federal, or local law to withhold any taxes or other amounts in respect of the
amounts credited pursuant to this Section 5.3, such taxes or other amounts shall
be withheld from that portion of the Participant’s compensation which is not
deferred under the Plan or shall be paid to such Employer in cash by the
Participant. Notwithstanding the foregoing, any exercise of discretion by an
Employer to make a supplemental credit to the Employer Credits Sub-Accounts of
Participants employed by such Employer for any Plan Year shall be effective only
with respect to one or more future Plan Years (or such other period permitted
under Section 409A of the Code).

5.4 Deemed Investments. As a bookkeeping device and solely for the purpose of
determining the balance in a Participant’s Deferral Account at any particular
time, the amounts credited to a Participant’s Deferral Account from time to time
pursuant to Sections 5.2 and 5.3 shall be allocated on the books of such
Participant’s Employer to the Deemed Investments selected from time to time by
the Participant from among the then permitted Deemed Investments. A Participant
shall make and may change such selections in accordance with such procedures as
the Committee or its delegate may establish from time to time. If a Participant
fails to select a Deemed Investment for all or any portion of such Participant’s
Deferral Account, then the Committee or its delegate shall make such selection
on behalf of the Participant. The allocation to the Deemed Investments selected
by a Participant shall be made on the books of such Participant’s Employer by
crediting the Deferral Account of such Participant with that number of units of
each such Deemed Investment which results from dividing (a) the dollar amount of
(i) that portion of the Participant’s Deferral Account or (ii) that portion of
the amount currently being credited which has been allotted by the Participant
to such Deemed Investment by (b) the net asset value of the Fund corresponding
to such Deemed Investment as of the close of business for such Fund on the date
of such crediting (or, if such date is not a business day for such Fund, on the
most recently preceding business day for such Fund). The number of units of each
Deemed Investment of a Participant shall be increased or decreased as
appropriate from time to time to reflect (a) dividends or distributions paid by
the Fund which corresponds to the particular Deemed Investment,
(b) distributions pursuant to Article VII, (c) changes in the Deemed Investments
selected by such Participant, and (d) forfeitures pursuant to Section 6.3. A
Participant’s selection of a Deemed Investment shall not obligate such
Participant’s Employer to acquire shares or units of the Fund corresponding to
such Deemed Investment; and no Participant shall have any rights with respect to
or any interest in the shares or units of any Fund which such Participant’s
Employer, in its absolute discretion, may elect to acquire.

 

9



--------------------------------------------------------------------------------

5.5 Participant’s Account Balance and Value. The balance in and value of a
Participant’s Deferral Account as of any date shall be determined by
(a) multiplying (i) the number of units of each Deemed Investment then credited
to such Deferral Account by (ii) the net asset value of the Fund corresponding
to such Deemed Investment as of the close of business for such Fund on such date
(or, if such date is not a business day for such Fund, on the most recently
preceding business day for such Fund) and (b) adding the products of such
multiplications. A Participant’s Deferral Account balance shall be determined,
whenever necessary, after the making of all credits to and deductions from such
Deferral Account which are to be made pursuant to the Plan prior to or as of the
date as of which such Deferral Account balance is being determined, including
but not limited to the forfeiture provided for in Section 6.3 if applicable.

5.6 Statement of Account. Each Employer shall provide to each Participant
employed by such Employer, within sixty (60) days after the end of each calendar
quarter, a statement in such form as the committee or its delegate deems
appropriate setting forth the balance in and value of such Participant’s
Deferral Account (by Deemed Investment and in total) as of the last day of such
calendar quarter.

5.7 Proportionate Decreases in Deemed Investments. Unless otherwise provided by
the Committee or its delegate, distributions pursuant to Article VII and
deductions pursuant to Section 6.3 shall proportionately decrease all of the
Deemed Investments then credited to a Participant’s Deferral Account.

ARTICLE VI

VESTING

6.1 Vesting of Deferral Credits Sub-Account Balance. At all times a Participant
shall be fully vested in his or her Deferral Credits Sub-Account balance, and no
portion of such Deferral Credits Sub-Account balance shall be subject to
forfeiture by such Participant.

6.2 Vesting of Employer Credits Sub-Account Balance. A Participant’s Employer
Credits Sub-Account balance shall fully vest in such Participant and become
entirely nonforfeitable by such Participant on the first to occur of (i) the
death of such Participant, (ii) the termination of such Participant’s employment
with all Employers after such Participant has reached Normal Retirement Age,
(iii) the termination of such Participant’s employment with all Employers solely
by reason of such Participant’s Disability, (iv) the completion by such
Participant of three (3) years of continuous employment with the Employers based
upon elapsed time, (v) the acceleration of such vesting by action of the Board
pursuant to Section 6.4, or (vi) a Change of Control of Systems.

 

10



--------------------------------------------------------------------------------

6.3 Forfeiture of Non-Vested Employer Credits Sub-Account Balance. If the
Employer Credits Sub-Account balance of a Participant has not become fully
vested and entirely nonforfeitable pursuant to Section 6.2 at the time or as a
result of the termination of such Participant’s employment with all Employers,
then upon the termination of such Participant’s employment with all Employers
the entire balance in such Employer Credits Sub-Account automatically shall be
forfeited; and neither such Participant nor his or her Beneficiary shall have
any further rights with respect to such Employer Credits Sub-Account balance or
any amount that previously had been credited to such Employer Credits
Sub-Account.

6.4 Accelerated Vesting. The Board reserves the right in its sole and absolute
discretion at any time to accelerate the time of vesting of all or any portion
of a Participant’s Employer Credits Sub-Account balance that has not yet vested.

ARTICLE VII

PAY-OUT OF DEFERRAL BENEFITS

7.1 Termination of Employment Other Than by Death. Upon the termination of a
Participant’s employment with all Employers for any reason other than such
Participant’s death, such Participant shall be entitled to receive a Deferral
Benefit equal to one hundred percent (100%) of the vested balance in such
Participant’s Deferral Account (determined in accordance with Section 5.5) as of
the effective date of such termination of employment. A Deferral Benefit under
this Section 7.1 shall be payable to such Participant in accordance with
Sections 7.5 and 7.7.

7.2 Death. Upon the death of a Participant while he or she is employed by an
Employer, such Participant’s Beneficiary or Beneficiaries shall be entitled to
receive a Deferral Benefit equal to one hundred percent (100%) of the balance in
such Participant’s Deferral Account (determined in accordance with Section 5.5)
as of the date of such Participant’s death. A Deferral Benefit under this
Section 7.2 shall be payable to such Beneficiary or Beneficiaries in accordance
with Sections 7.5 and 7.7. The Deferral Benefit provided for in this Section 7.2
shall be in lieu of all other benefits under the Plan in the event of a
Participant’s death. Any Deferral Benefit which becomes payable under this
Section 7.2 to a person who is a minor for purposes of the Nebraska Uniform
Transfers to Minors Act may instead be paid by such Participant’s Employer to a
custodian for such person under such Act.

7.3 Specified Payment Date. At the time that a Participant signs a Deferral
Agreement pursuant to Section 4.1 or 4.2, such Participant may elect in such
Deferral Agreement to receive as a Deferral Benefit 100% of the vested balance
in such Participant’s Deferral Account associated with such Deferral Agreement
(determined in accordance with Section 5.5) on the tenth (10th) day of a future
calendar month designated by such Participant (a “Specified Payment Date”);
provided, that a Specified Payment Date shall be no earlier than the tenth
(10th) day of a calendar month which begins at least thirty-six (36) months
after the first day of the Plan Year to which such Deferral Agreement applies. A
Specified Payment Date may occur either before or after the termination of such
Participant’s employment with all Employers. A Deferral Benefit under this
Section 7.3 shall be payable to such Participant or his or her Beneficiary or
Beneficiaries in accordance with Section 7.7.

 

11



--------------------------------------------------------------------------------

7.4 Accelerated Distributions. The Committee or its delegate, in its sole and
absolute discretion, may accelerate the time of payment to a Participant or
Beneficiary of all or a portion of the then vested balance of such Participant’s
Deferral Account upon the written request of a Participant or Beneficiary based
upon the occurrence of an Unforeseeable Emergency with respect to such
Participant or Beneficiary; however, the aggregate amount of such accelerated
payment shall not exceed the amount (as determined under United States Treasury
Regulations issued with respect to Section 409A of the Code) necessary to
satisfy such emergency plus the amount necessary to pay taxes reasonably
anticipated as a result of such accelerated payment, after taking into account
the extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of such Participant’s
or Beneficiary’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). If the written request of the
Participant or Beneficiary for a distribution from the Plan on account of an
Unforeseeable Emergency is approved, the approved amount shall be distributed in
a lump sum payment to the Participant or Beneficiary within 90 days following
such approval by the Committee or its delegate (or at such other time permitted
under Section 409A of the Code).

7.5 Method of Benefit Payment. At such time as a Deferral Benefit becomes
payable pursuant to Section 7.1 or 7.2, a Participant’s Employer shall pay the
Deferral Benefit to the Participant involved (or to such Participant’s
Beneficiary or Beneficiaries in the case of such Participant’s death) in
whichever of the following methods was elected by such Participant in the
applicable Deferral Agreement:

 

  (a) A lump-sum payment; or

 

  (b) Substantially equal monthly payments over a period of from 2 to 180
months, as specified by such Participant in the applicable Deferral Agreement.

If a Participant did not elect a method of payment in the applicable Deferral
Agreement, then the method of payment of such Participant’s applicable Deferral
Benefit shall be a lump-sum payment. A payment method elected by a Participant
in a Deferral Agreement shall be applicable only to the Deferral Account
established by such Participant’s Employer with respect to such Deferral
Agreement pursuant to Section 5.1.

7.6 Payments Upon Income Inclusion Under Section 409A of the Code. If, as to a
particular Participant, the Plan or any Deferral Agreement at any time fails to
meet the requirements of Section 409A of the Code and the United States Treasury
Regulations issued with respect to such Section 409A and an amount of income is
required to be and is included in such Participant’s income as a result of such
failure, then such Participant’s Employer may distribute to such Participant
from such Participant’s Deferral Account the amount (but no more than the
amount) so included in such Participant’s income at any time after such
Participant’s Employer determines that such failure has occurred and such income
has been included in such Participant’s income.

 

12



--------------------------------------------------------------------------------

7.7 Time and Amount of Payment. A Deferral Benefit with respect to which a
Participant has elected a Specified Payment Date pursuant to Section 7.3 shall
be payable in a lump sum in accordance with such election on the first
practicable regular Employer payroll date occurring after such Specified Payment
Date, with the amount of such payment being determined in accordance with
Section 5.5 as of the Specified Payment Date. If a Deferral Benefit is to be
paid in a lump sum upon the termination of a Participant’s employment with all
Employers for any reason including death, then the amount of such Deferral
Benefit shall be determined in accordance with Section 5.5 as of the tenth
(10th) day of the first calendar month which begins more than six (6) months
after the effective date of such termination of employment (the “Lump Sum
Determination Date”) and shall be paid on the first practicable regular Employer
payroll date occurring after the Lump Sum Determination Date. If a Deferral
Benefit is to be paid in substantially equal monthly payments upon the
termination of a Participant’s employment with all Employers for any reason
including death, then the amount of each monthly payment shall be that fraction
of the value of the applicable Deferral Account determined in accordance with
Section 5.5 as of the tenth (10th) day of each calendar month during the
applicable payment period (an “Installment Determination Date”), beginning with
the first calendar month that begins more than six (6) months after the
effective date of such termination of employment, whose numerator is one (1) and
whose denominator is the then total number of monthly payments remaining to be
made. Each such monthly payment shall be made to the Participant or Beneficiary
entitled to receive such payment on the first practicable regular Employer
payroll date occurring after the Installment Determination Date applicable to
such monthly payment. When any action is required to be taken pursuant to this
Section 7.7 on or as of a day which is not a regular business day, such action
shall be taken on or as of the next day which is a regular business day.

ARTICLE VIII

BENEFICIARY DESIGNATION

8.1 Beneficiary Designation. Each Participant shall have the right at any time
during his or her lifetime to designate in writing on a form prescribed by the
Committee or its delegate any person, persons, entity, or entities as the
Beneficiary or Beneficiaries (primary or contingent) to whom benefits under the
Plan shall be paid in the event of the Participant’s death prior to full payment
of the benefits due the Participant under the Plan. Such form shall be filed
with the Committee or its delegate during the Participant’s lifetime and shall
become effective when so filed.

8.2 Change of Beneficiary. Any Beneficiary designation made by a Participant may
be changed by such Participant at any time during such Participant’s lifetime by
the filing of such change in writing on a form prescribed by the Committee or
its delegate. Effective upon its filing with the Committee or its delegate prior
to a Participant’s death, the most recently filed Beneficiary designation will
cancel all Beneficiary designations previously filed by such Participant.

 

13



--------------------------------------------------------------------------------

8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary pursuant to this Article VIII, or if all designated Beneficiaries
predecease the Participant, then the Participant’s designated Beneficiary shall
be deemed to be the person or persons surviving the Participant in the first of
the following classes in which there is a survivor, in equal shares by
representation:

 

  (a) The Participant’s surviving spouse;

 

  (b) The Participant’s descendants; or

 

  (c) The personal representative of the Participant’s estate.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. The Board may amend the Plan at any time in whole or in part
without terminating the Plan; however, no amendment of the Plan shall decrease
any amount already credited to a Deferral Account then in existence without the
written consent of the affected Participant.

9.2 Termination. The Board may terminate the Plan at any time. Upon such
termination, each Employer shall make the Deferral Account credits required
under Article V as of the effective date of the Plan termination, and all
Participants thereupon shall be fully vested in their respective Deferral
Accounts. Each Employer shall pay to each Participant employed by such Employer
or to such Participant’s Beneficiary (if applicable) the balance in such
Participant’s Deferral Account twelve (12) months after the effective date of
the Plan termination; provided, that, if the Plan termination occurs in
connection with a Change of Control of Systems, then each Employer shall pay to
each Participant employed by such Employer or to such Participant’s Beneficiary
(if applicable) the balance in such Participant’s Deferral Account concurrently
with or promptly after the effective date of such Change of Control of Systems.
Each Employer shall make all distributions previously scheduled pursuant to a
Deferral Agreement to be made after the effective date of the Plan termination
and prior to the payment of amounts due under the preceding sentence as a result
of the Plan termination to the person entitled thereto at the time and in the
form so scheduled.

 

14



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Creditor Status. Participants and their Beneficiaries shall have no legal
or equitable rights, interests, or claims in or to any particular property or
assets of any Employer, nor shall they be beneficiaries of, or have any rights,
claims, or interests in or to, any life insurance policies or annuity contracts
(or the proceeds therefrom) now owned or which hereafter may be acquired by any
Employer (“Policies”). The respective assets of the Employers and such Policies
(if any) shall be, and remain, the general and unrestricted assets of the
Employers. Participants and their Beneficiaries are and have the status of
general unsecured creditors of the Employers, and the Plan constitutes a mere
unfunded and unsecured promise of each Employer to make benefit payments in the
future to the Participants employed by such Employer or the Beneficiaries of
such Participants. Any trust created by an Employer and any assets held in such
trust to assist an Employer in meeting its obligations under the Plan shall
conform to the terms of the model trust described in Revenue Procedure 92-64 of
the Internal Revenue Service.

10.2 Nonassignability. Neither a Participant nor a Beneficiary nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, alienate, hypothecate, or convey in
advance of actual receipt any amounts payable under the Plan, or any part
thereof, all of which are, and all rights to which are, nonassignable and
nontransferable. No part of any amounts payable under the Plan shall, prior to
actual payment, either be subject to attachment, garnishment, or seizure for the
payment of any debts, judgments, alimony, child support, or separate maintenance
owed by a Participant or any other person or be transferable by operation of law
in the event of a Participant’s or any other person’s bankruptcy or insolvency.

10.3 Not a Contract of Employment. The terms and conditions of the Plan and of
any Deferral Agreement entered into pursuant to the Plan do not and shall not be
deemed to constitute a contract of employment between any Employer and a
Participant, and a Participant (or a Participant’s Beneficiary) shall have no
rights against any Employer under the Plan except as may be specifically
provided in the Plan. Moreover, nothing in the Plan shall be deemed to give a
Participant any right (i) to be retained in the employ or other service of any
Employer for any specific length of time, (ii) to interfere with the right of
any Employer to discipline or discharge the Participant at any time, (iii) to
hold any particular position or responsibility with any Employer, or (iv) to
receive any particular compensation from any Employer.

10.4 Withholding; Payroll Taxes. To the extent required by applicable laws in
effect at the time payments are made under the Plan, the Employer making such
payments shall withhold from such payments any taxes or other obligations
required to be withheld from such payments by federal, state, or local laws.

10.5 Participant Cooperation. Each Participant shall cooperate with such
Participant’s Employer by furnishing any and all information requested by such
Participant’s Employer to facilitate the payment of benefits under the Plan, by
taking such physical examinations as such Participant’s Employer may deem
necessary for insurance or other purposes, and by taking such other actions as
reasonably may be requested by such Participant’s Employer.

 

15



--------------------------------------------------------------------------------

10.6 Incompetency. If the Committee or its delegate reasonably determines that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to manage his or her own affairs because of illness or accident, then any
payment due such Participant or Beneficiary (unless prior claim therefor shall
have been made by a duly authorized guardian or other legal representative) may
be paid, upon appropriate indemnification of such Participant’s Employer, to the
person deemed by the Committee or its delegate to have current responsibility
for the handling of the affairs of such Participant or Beneficiary. Any such
payment shall be a payment for the account of the Participant or Beneficiary and
shall be a complete discharge of any liability of such Participant’s Employer
therefor.

10.7 Governing Law. The provisions of the Plan shall be governed by and
construed according to the laws of the State of Nebraska.

10.8 Number and Gender. Unless the context otherwise requires, for all purposes
of the Plan, words in the singular number include their plural, words in the
plural include their singular, and words of one gender include the other
genders.

10.9 Section Titles. The titles of the various sections of the Plan are for
convenient reference only and shall not be considered in the interpretation of
the Plan.

10.10 Severability. If any provision of the Plan is determined by any court to
be invalid, then such invalidity shall not affect any other provision of the
Plan to which effect reasonably can be given without such invalid provision; and
for such purpose the provisions of the Plan shall be severable from one another.

10.11 Successors. The provisions of the Plan shall be binding upon and inure to
the benefit of the Employers, each Participant, and each Beneficiary and their
respective heirs, personal representatives, successors, and permitted assigns
(if any).

10.12 Unfunded Plan. The Plan is and shall be unfunded within the meaning of the
Employee Retirement Income Security Act of 1974 (“ERISA”) for purposes of Title
I of ERISA and for income tax purposes.

10.13 Credit for Prior Service. In the sole discretion of the Committee, a
Participant may receive credit for purposes of Section 6.2 for his or her prior
employment with an employer whose business is acquired by an Employer.

10.14 Effective Date. The Plan became effective on July 17, 1996, upon its
approval by the Board.

10.15. Transfer of Employment. A transfer of a Participant from the employ of
one Employer to the employ of another Employer shall not be deemed to be a
termination of such Participant’s employment for purposes of the Plan; and such
Employers shall arrange (a) for the transfer of such Participant’s Deferral
Account from the books of the former Employer to the books of the

 

16



--------------------------------------------------------------------------------

new Employer, (b) for the continuation of such Participant’s Deferral Agreements
under the Plan by such new Employer as if such new Employer had originally been
such Participant’s Employer, and (c) for such Participant’s continued
Participation in the Plan as if such new Employer had originally been such
Participant’s Employer.

10.16 Transition Provisions. The amendments of the Plan approved by the Board on
November 16, 1999, will apply to Plan Years beginning after December 31, 1999,
and to Deferral Agreements entered into after November 16, 1999. Except as
otherwise provided in this Section 10.16, Deferral Agreements in effect on
November 16, 1999, will remain in effect in accordance with their terms;
however, no deferrals of Base Salary or Incentive Compensation shall be made
under such Deferral Agreements for Plan Years after 1999, and as of the first
business day of 2000, the balance in a Participant’s Deferral Account as of the
close of business on December 31, 1999, shall be transferred to the Deemed
Investments selected by such Participant on or before December 31, 1999. The
Committee or its delegate shall provide to each Participant who is expected to
have a Deferral Account balance on December 31, 1999, a form for making such
Deemed Investment selection; if a Participant fails to make such selection by
December 31, 1999, then, as of the first business day of 2000, such
Participant’s Deferral Account balance shall be transferred to a Deemed
Investment selected by the Committee, subject to such Participant’s right to
subsequently select other Deemed Investments in accordance with the Plan. For
purposes of making the transfer referred to in this Section 10.16, the balance
in a Participant’s Deferral Account shall mean the balance in such Participant’s
Termination Event Sub-Account (as defined in the Plan prior to the amendment of
the Plan on November 16, 1999). Prior to December 31, 1999, each Participant who
has entered into a Deferral Agreement in effect for Plan Years prior to 2000 may
elect, pursuant to Section 7.3 and on a form provided by the Committee or its
delegate, to receive his or her Deferral Benefit under such Deferral Agreement
at the end of any Plan Year after 1999 to which such Deferral Agreement
originally pertained. A Participant who has entered into a Deferral Agreement
which is in effect on November 16, 1999, may enter into a new Deferral Agreement
for Plan Years after 1999.

10.17 Section 409A. Notwithstanding anything in the Plan to the contrary, the
Plan and any amounts payable under the Plan are intended to be eligible for
certain regulatory exceptions to the limitations of, or to comply with, the
requirements of Section 409A of the Code. The Committee, in the exercise of its
sole discretion and without the consent of the Participant, may amend or modify
the terms of a Deferral Agreement in any manner and delay the payment of any
amounts payable to the minimum extent necessary to reasonably comply with the
requirements of Section 409A of the Code; provided, that the Participant’s
Employer shall not be required to assume any increased economic burden. No
action so taken by the Committee with respect to the requirements of
Section 409A of the Code shall be deemed to adversely affect a Participant’s
rights with respect to an award or to require the consent of such Participant.
The Committee reserves the right to make additional changes to the Plan and its
operation from time to time to the extent the Committee deems necessary for the
purpose of complying with Section 409A of the Code.

 

17



--------------------------------------------------------------------------------

10.18 Grandfathered Amounts. The terms of the Plan as set forth on October 3,
2004, shall apply to all Deferral Accounts, or portion thereof, that are both
earned and vested (as defined in Section 409A of the Code and the final
regulations thereunder) on December 31, 2004 (the “Grandfathered Amounts”). The
Grandfathered Amounts shall be administered and distributed in accordance with
the terms of each applicable Deferral Agreement and the Plan as set forth on
October 3, 2004, except to the extent any subsequent modification will not
increase the benefit available on December 31, 2004 or any other change
permitted under Section 409A of the Code. Notwithstanding the foregoing, the
Plan is modified as follows in a manner which is not a material modification for
purposes of the final Treasury regulations issued pursuant to Section 409A of
the Code:

1. Systems may, from time to time, establish or contribute to a trust from which
benefits under the Plan are to be paid in accordance with Treas. Reg. §
1.409A-6(a)(4)(i)(A);

2. Systems may, from time to time, modify distributions or amend the Plan with
respect to payments to an individual other than the service provider to the
extent necessary to comply with a domestic relations order with respect to such
payments in accordance with Treas. Reg. § 1.409A-6(a)(4)(i)(C);

3. Notwithstanding Article VII or a Deferral Agreement to the contrary, if a
Participant’s vested Deferral Benefit is less than the applicable annual
deferral limit pursuant to Section 402(g)(1)(B) of the Code ($15,500 in 2007) on
the date of the Participant’s death [or Termination of Employment], then the
distribution elections set forth in the applicable Deferral Agreements shall be
disregarded and the Participant’s entire vested Deferral Benefit shall be paid
in a lump sum distribution within 30 days after the beginning of the first
calendar quarter that is at least six months after the Participant’s death or
Termination of Employment in accordance with Treas. Reg. § 1.409A-6(a)(4)(i)(E).

[The provisions of the foregoing Section 10.18

were added to the Plan on August 14, 2007.]

ARTICLE XI

CLAIMS PROCEDURES

11.1 Filing a Claim. All claims with respect to a decision or action of the
Committee shall be filed in writing by the Participant, his or her Beneficiary,
or the authorized representative of the claimant by completing the procedures
that the Committee establishes. The procedures shall be reasonable and may
include the completion of forms and the submission of documents and additional
information. All claims under the Plan shall be filed in writing with the
Committee according to the Committee’s procedures no later than one (1) year
after the occurrence of the event that gives rise to the claim. If the claim is
not filed within the time described in the preceding sentence, then the claim
shall be barred.

 

18



--------------------------------------------------------------------------------

11.2 Initial Review of Claim.

(a) Initial Period for Review of the Claim. The Committee promptly shall review
all claims and shall decide whether to approve or deny the claim. If the claim
is approved, the Committee shall furnish written notice of such approval to the
claimant not more than ninety (90) days after the Committee receives the claim.
If a claim is denied in whole or in part, the Committee shall furnish written
notice of such denial to the claimant not more than ninety (90) days after the
Committee receives the claim. The notice shall set forth the specific reason or
reasons for the denial, reference to the specific provisions of the Plan on
which the denial is based, a description of any additional material or
information necessary for the claimant to perfect his or her claim and an
explanation of why such material or information is necessary, a description of
the appeal procedures with respect to such claim, including the applicable time
limits, and a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following a denial of the appeal.

(b) Extension. If the Committee determines that special circumstances require an
extension of time for processing the claim, it shall give written notice of such
extension to the claimant; and the extension shall not exceed ninety (90) days.
The notice shall be given before the expiration of the 90-day period described
in subsection (a) above and shall indicate the special circumstances requiring
the extension and the date by which the Committee expects to render its
decision.

11.3 Appeal of Denial of Claim. A claimant may appeal the denial of the
claimant’s claim by requesting the Committee in writing to review such denial,
may review pertinent documents considered by the Committee, and may submit
issues or comments to the Committee in writing in support of such appeal. The
claimant must request such review within a reasonable period of time prescribed
by the Committee, but in no event shall such a period of time be less than sixty
(60) days.

11.4 Review of Appeal.

(a) Initial Period for Review of the Appeal. The Committee shall review all
denied claims which have been appealed and shall render its decision with
respect to such appeal not more than sixty (60) days after the receipt of the
appeal by the Committee. The claimant shall be notified of the Committee’s
decision in a written notice; if the claimant’s appeal is denied, such notice
shall set forth the specific reason or reasons for the denial, reference to the
specific Plan provisions on which the denial is based, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant’s claim, and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial of the appeal.

(b) Extension. If the Committee determines that special circumstances require an
extension of time for reviewing the appeal, it shall give written notice of such
extension to the claimant; and the extension shall not exceed sixty (60) days.
The notice shall be given before the expiration of the 60-day period described
in subsection (a) above and shall indicate the special circumstances requiring
the extension and the date by which the Committee expects to render its
decision.

 

19



--------------------------------------------------------------------------------

11.5 Form of Notice to Claimant. Notices to the claimant required by this
Article XI shall be given in writing or electronically and shall be written in a
manner calculated to be understood by the claimant. If the notice is given
electronically, it shall comply with the requirements of Department of Labor
Regulation § 2520.104b-1(c)(1)(i), (iii), and (iv).

 

20